Citation Nr: 0114566	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  00-09 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1967.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The RO found the veteran had submitted 
new and material evidence to reopen his previously-denied 
claim of entitlement to service connection for right knee 
disorder.  

The veteran's claim was originally denied in March 1969, and 
he was notified of the denial.  He did not appeal.  In 
February 1999, he attempted to reopen his claim and submitted 
a statement from Ron Barton, M.D. relating his right knee 
disorder to active service.  The RO found this evidence to be 
new and material and reopened the claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
The Board agrees that statement from Dr. Barton not 
previously of record relating the veteran's right knee 
disorder to active service is both new and material.  
Accordingly, the issue on appeal is entitlement to service 
connection.


REMAND

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, remand is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Additional evidentiary development of the record is in order.  
Although the Board sincerely regrets the delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The veteran has reported receiving post-service treatment for 
a right knee disorder from Dr. Pelley, Dr. Boyd in April 1968 
(for a police physical), and Dr. Wahl in 1974.  There is no 
indication that any attempt has been made to retrieve these 
documents.  There are also written statements of record from 
Ron Barton, M.D.  Although the letters are helpful, actual 
treatment records would be of more assistance to the Board.  
Therefore, on remand, the veteran should be asked to provide 
the names and addresses, approximate dates of treatment or 
consultation, and appropriate releases for any private care 
providers who have examined or treated him for his right knee 
disorder since his separation from service.  If any such 
treatment is adequately identified and appropriate releases 
provided, the RO should attempt to obtain those records.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(b)).

If any development efforts are unsuccessful, the RO should 
notify the veteran of the records that have not been 
obtained, of the efforts undertaken to develop those records, 
and of further action to be taken in connection with the 
claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A(b)(2)).

Finally, after all his treatment records have been obtained, 
the veteran should be afforded a VA examination to determine 
the date of onset and etiology of any current right knee 
disorder.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)).  The service medical records document that he 
complained on separation examination in June 1967 that his 
right knee locked when he used it a lot; however, examination 
of the lower extremities was normal.

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  Notify the veteran of the information 
and evidence needed to substantiate his 
claim and of what part of such evidence 
the Secretary will attempt to obtain on 
his behalf.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) 
(to be codified as amended at 38 U.S.C. 
§ 5103(a)).  The notice should include 
informing him of the need for the 
following:

a.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all private 
care providers who treated the 
veteran for any right knee disorder 
or complaints since his separation 
from service to the present, 
including, but not limited to, from 
Dr. Pelley, Dr. Boyd in 1968 (for a 
police physical), Dr. Wahl in 1974, 
and Ron Barton, M.D.; 

b.  the names of any VA medical 
facilities at which the veteran 
received treatment or evaluation for 
any right knee disorder or 
complaints since his separation from 
service to the present, and the 
approximate dates of such treatment; 
and 

c.  a release, identifying the date 
of the examination(s) and address of 
the employer or examination 
provider(s), for the veteran's 
police department employment 
physical(s);

2.  Request all private treatment records 
(actual treatment records, as opposed to 
summaries are pertinent) for which the 
veteran provides releases, and associate 
with the claims file all VA treatment 
records of which he provides adequate 
identifying information.  

3.  If any development undertaken pursuant 
to information or releases provided by the 
veteran above is unsuccessful, undertake 
appropriate notification action, to 
include notifying him what efforts were 
undertaken to develop the evidence, what 
records have been obtained, and what 
further action will be taken.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(b)(2)). 

4.  Once the foregoing development has been 
accomplished to the extent possible, and the 
medical records have been associated with the 
claims file, afford the veteran an 
appropriate VA examination to obtain a 
medical opinion as to whether it is at least 
as likely as not that any current right knee 
disorder had its onset during active service 
or is attributable to any in-service disease 
or injury. 

The medical rationale for the opinion should 
be provided, citing the objective medical 
findings leading to the conclusion.  The 
claims folder and a copy of this remand are 
to be made available to the examiner prior to 
the examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder, including the service medical 
records.  All tests deemed necessary by the 
examiner are to be performed.

5.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the report does not include an adequate 
response to the specific opinion 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2000);  see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  Review the claims file and ensure that 
no other notification or development 
action, in addition to that directed 
above, is required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475.  If further action is required, 
undertake it before further adjudication 
of the claim.

7.  Then, readjudicate the veteran's 
claim, with application of all appropriate 
laws and regulations and consideration of 
any additional information obtained as a 
result of this remand.  

8.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


